DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 2014/0187129).
Regarding claim 1
Sivasubramanian teaches an abrasive article including a core and a bonded abrasive body bonded to the core (abstract).
Sivasubramanian teaches that the core can include at least one filler which can be a metal or metal alloy (paragraph 0030).
Sivasubramanian teaches that the core can include a first filler which is an inorganic material (i.e. metal or alloy) and a second filler which is an organic material (paragraph 0031).
The flexural strength and the dampening factor are properties of the article, and as the references reads on the claimed materials and methods, it would he expected to possess the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 2
Sivasubramanian teaches the use of a third filler (claimed first filler) which can be an oxide such as magnetite (paragraph 0034).
Regarding claims 3-4
Sivasubramanian teaches that article may contain extra fillers such which may be glass (paragraph 0105), but also teaches other fillers as well, making it obvious to not use glass or glass fibers as the filler.
Regarding claims 5-8
Sivasubramanian teaches the use of a phenolic polymer (paragraph 0096), making the use of phenolic resin as the organic material obvious.
Regarding claims 9-11
Sivasubramanian teaches that the first filler can be present in an amount of not greater than about 70 vol % of the core (paragraph 0035), which would lead to the wt % of the composite material in the core being at least 60 wt %, making the limitation obvious if not anticipated.
Regarding claim 12
Sivasubramanian teaches the third filler can be in an amount of at least about 1 vol. % and can be not greater than about 2 vol % (i.e. minority percent) (paragraph 0047), this third filler is seen as a second portion of the core having a different material than the composite (i.e. first and second fillers).
Regarding claim 13
As the third filler (i.e. second portion) is less than 2 vol %, it would have a different volume than the composite material.
Regarding claims 14-15
Sivasubramanian teaches that the first filler (V1) and the second filler (V2) can have a volume ratio V1/V2 of at least about 1, or even at least 30 (paragraph 0037). Further, as the density of metal is greater than organics the weight ratio V1/V2 (i.e. Cmm/Com) would be greater than 1.  In the alternative assuming the density of metal is not greater than the density of the organic then the taught range would still overlap with the claimed range. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 16-17 and 19-20
Sivasubramanian teaches that as metals and metal alloys many of the claimed metals can be used including aluminum, titanium, vanadium, chromium, manganese, cobalt, nickel, copper, zinc, silver, and tin or a combination thereof (paragraph 0095), making the use of these metal and/or metal alloys as the first filler obvious.
Regarding claim 18
The metals listed above all have densities within the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734